Citation Nr: 1109049	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for left knee, status post total knee arthroplasty, due to postoperative residuals of a left knee injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the benefit sought on appeal.  

The Board notes that, at his Travel Board hearing, the Veteran indicated that he felt he lost his job due to his left knee disability.  He testified that he had been seeking employment, but that he felt he needed to find employment that did not require a great deal of standing, walking or lifting.  The Board is unclear as to whether the Veteran intends these statements as a claim for individual unemployability due to service-connected disabilities (TDIU).  As such, this matter is not before the Board and is referred to the RO for clarification and development as necessary. 


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, it appears that there are additional treatment records that need to be obtained, and the Board is of the opinion that an additional VA examination of the Veteran left knee is necessary.  The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

Private medical records from Advanced Orthopedic and Sports Medicine Specialists, P.C., showing treatment from January 2008 to March 2008, are part of the evidence of record.  These medical records include a March 2008 note in which the private physician indicated that the plan would be to obtain a CT (computed tomography) scan of the Veteran's left knee, looking for loosening and rotational abnormalities of the femur and tibia; however, a record of this CT scan is not part of the claims file, and it is unclear if the Veteran underwent such an examination.  In addition, it appears that the Veteran receives ongoing treatment for his left knee from the VA.  On remand, the RO should obtain any additional medical records showing treatment for the Veteran's service-connected left knee disability, including private medical records showing treatment after March 2008, in particular any records reflecting the result of a CT scan of the Veteran's left knee, and VA medical records showing treatment after December 2009, the date of the most recent VA medical record in the claims file.

In addition, the most recent examination for the Veteran's left knee was performed in August 2007.  In his Substantive Appeal and at his BVA hearing, the Veteran requested a new examination to determine the current severity of his service-connected left knee disability.  Since his most recent examination, the VA has issued the Veteran a knee sleeve in order to assist with instability, and the Veteran has indicated that he has ongoing pain in his left knee.  In fact, in August 2008, the Veteran submitted a pain log, in which he recorded the frequency and severity of his left knee pain over several months.  This log reflects the Veteran's reports that his left knee pain has caused severe pain with some regularity.

As such, the Board finds that, in order to appropriately fulfill the duty to assist, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected left knee total replacement.  While the claims file includes medical records reflecting treatment for the Veteran's left knee up until December 2009, these records are insufficient for rating purposes.  For example, the December 2009 VA medical record reflects a range of motion measurement for the Veteran's left knee; however, it does not appear that the examiner took into account any additional loss of function due to pain, weakness or with repeated use.  Therefore, the examination report should include an evaluation of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his left knee since March 2008 and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records dated since December 2009.

2.  The Veteran should be afforded an examination of his left knee to ascertain the severity and manifestations of his service-connected disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's left knee disability in detail.  The examiner is also requested to comment on the presence or absence of flare-ups of pain, weakness, excessive fatigability with use, incoordination, painful motion and pain with use.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


